RENDERED: OCTOBER 15, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2018-CA-0866-MR


SCHNEIDER ELECTRIC USA, INC.,
F/K/A SQUARE D COMPANY                                                APPELLANT


          ON REMAND FROM THE KENTUCKY SUPREME COURT
                        2019-SC-0537-DG

                  APPEAL FROM FAYETTE CIRCUIT COURT
v.                HONORABLE JOHN E. REYNOLDS, JUDGE
                         ACTION NO. 16-CI-01842


PAUL WILLIAMS, INDIVIDUALLY;
COLBY WILLIAMS BY AND
THROUGH HIS PARENT,
GUARDIAN, AND NEXT FRIEND
PAUL WILLIAMS; UNION CARBIDE
CORPORATION; AND PAUL WILLIAMS,
EXECUTOR OF THE ESTATE
OF VICKIE WILLIAMS                                                     APPELLEES

                                    OPINION
                                DISMISSING AND
                                  REMANDING


BEFORE: CALDWELL, GOODWINE, AND TAYLOR, JUDGES.

GOODWINE, JUDGE: This matter is on remand from the Kentucky Supreme

Court instructing us to reconsider our prior Opinion in light of its recent decision in
Sheets v. Ford Motor Company, 626 S.W.3d 594 (Ky. 2021). After careful review

in conformity with Sheets, we dismiss this appeal as interlocutory and remand to

the trial court.

                   BACKGROUND AND PROCEDURAL HISTORY

                Vickie Williams’s (“Williams”) father worked for Schneider Electric

USA, Inc. (f/k/a Square D Company) (“Square D”) for many years, during which

time she purportedly encountered asbestos brought home on her father’s clothing.

Williams also worked for Square D for a few months as a teenager in 1978. In her

May 2016 unverified complaint, Williams asserted that she was directly exposed to

asbestos when working at Square D’s facility in 1978 and was indirectly exposed

to asbestos fibers from her father’s clothing1 which led to her mesothelioma.

                Square D’s answer invoked the exclusive remedy provisions of the

Kentucky Workers’ Compensation statutes whereby Williams’s only potential

recourse is via a workers’ compensation claim. Specifically, KRS2 342.690(1)

provides in relevant part that “[i]f an employer secures payment of compensation

as required by this chapter, the liability of such employer under this chapter shall

be exclusive and in place of all other liability of such employer to the employee[.]”



1
 Williams also sued sundry manufacturers and sellers of products containing asbestos, including
Appellee Union Carbide Corporation.
2
    Kentucky Revised Statutes.



                                              -2-
               Williams died in February 2017, and her husband/executor was

substituted as named plaintiff. Square D moved for summary judgment initially

and after the close of discovery. The trial court denied the motion, concluding

KRS 342.690 applied only to workplace injuries and there was no evidence that

Williams’s mesothelioma was caused by her having worked for Square D. 3 This

appeal followed.

                                         ANALYSIS

               Williams’s first argument on appeal is that it should be dismissed as

interlocutory.4 We previously ruled that Williams’s argument runs contrary to our

holding in Ervin Cable Construction, LLC v. Lay, 461 S.W.3d 422, 423 (Ky. App.

2015), that “the denial of a substantial claim of immunity is an exception to the

finality rule that interlocutory orders are not immediately appealable.” However,

the Kentucky Supreme Court recently overruled Ervin and held in Sheets that an

appellate court does not have jurisdiction under the collateral order doctrine to

review a trial court’s denial of a motion for summary judgment based on up-the-



3
  Briefly, we reject Square D’s argument that the trial court’s decision must be reversed because
it adopted a proposed order tendered by Williams. The court asked both Williams and Square D
for proposed orders and later adopted Williams’s tendered draft. Such a procedure is not
impermissible. See, e.g., Prater v. Cabinet for Human Resources, Commonwealth of Kentucky,
954 S.W.2d 954, 956 (Ky. 1997).
4
 A motion panel of this Court has already summarily rejected this argument, but a merits panel
generally may revisit a motion panel’s decision. Commonwealth Bank & Trust Co. v. Young,
361 S.W.3d 344, 350 (Ky. App. 2012).

                                               -3-
ladder immunity pursuant to the Workers’ Compensation Act. Sheets, 626 S.W.3d

594.

             Specifically, the Kentucky Supreme Court held that “merely being

denied a claimed ‘immunity’ was not necessarily sufficient to invoke the [collateral

order] doctrine as an exception to the final order rule.” Id. at 598 (citing

Commonwealth v. Farmer, 423 S.W.3d 690 (Ky. 2014)). The Court explained that

“the collateral order doctrine requires an order that (1) conclusively decides an

important issue separate from the merits of the case; (2) is effectively unreviewable

following final judgment; and (3) involves a substantial public interest that would

be imperiled absent an immediate appeal.” Id.

             We conclude that the trial court’s denial of up-the-ladder immunity in

this case does not meet the three-element test articulated in Farmer as it does not

involve a substantial public interest that would be imperiled absent an immediate

appeal. The parties are not governmental entities or officials. Therefore, there is

no concern with government efficiency, the disruption of government services due

to the costs and burden of litigation or public coffers placed at risk. The interests

at stake in this case are purely personal to Williams and Square D without an

impact on the greater public interest. Because the interlocutory order at issue in

this case does not meet the requirements of the collateral order doctrine set forth in

Farmer, and reiterated in Sheets, we lack jurisdiction to hear this appeal.


                                          -4-
Accordingly, we dismiss the appeal and remand this case to the trial court for

further proceedings without addressing the parties’ remaining arguments.

            ALL CONCUR.



BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE PAUL
                                          WILLIAMS INDIVIDUALLY AND
Palmer G. Vance II                        AS EXECUTOR OF ESTATE OF
Todd S. Page                              VICKIE WILLIAMS AND AS
Matthew R. Parsons                        GUARDIAN AND NEXT FRIEND
Lexington, Kentucky                       OF COLBY WILLIAMS:

                                          Joseph D. Satterly
                                          Paul J. Kelley
                                          Paul J. Ivie
                                          J. Eric Kiser
                                          J. Garrett Cambron
                                          Louisville, Kentucky




                                        -5-